DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US Patent No. 6763122 B1) in view of Robotham et al. (US Pub No. 20100194753 A1, as provided). 

Regarding Claim 1,


a watermark image, a portion of the watermark image including the visible watermark;  (Rodriguez, Col. 1, Lines 48-57, discloses colored Images are generally stored in computers using a RGB (Red, Green, Blue) format.  The above referenced commercially available programs insert a watermark into an RGB image by modifying the luminance value of pixels in the image; watermark in image is inserted)

generating a watermark bit map indicating at least one location of the portion of the watermark image that includes the visible watermark; (Rodriguez, Col. 2, Lines 11-26, discloses color values of each pixel in the image 101 are changed by the calculated amounts as shown in FIG. 1B in order to watermark the image.  Watermark data tile 116 specifies the amount of change in luminosity for each pixel in a square array of pixels.  The pixels in the image 101 are divided into an array of squares that have the same size as the tile 116.  The amount that the pixels in image 101 are changed is adapted to the characteristics of the image.  For example consider two squares 118a and 118b in the image 101.  If the characteristics in square 118a are such that it can carry less watermark signal than the characteristics of the image in square 118b, the pixels in square 118a may only be changed by one half of the amount specified in tile 116 and the pixels in square 118b may be changed by the full amount specified in the tile 116.  The technology for adaptively inserting watermark signals in an image using various techniques is known; )

identifying, using the watermark bit map, pixels of an image that would be affected by the visible watermark if the watermark image were overlaid on the image; (Rodriguez, Col. 2, Lines 11-26, discloses color values of each pixel in the image 101 are changed by the calculated amounts as shown in FIG. 1B in order to watermark the image.  Watermark data tile 116 specifies the amount of change in luminosity for each pixel in a square array of pixels.  The pixels in the image 101 are divided into an array of squares that have the same size as the tile 116.  The amount that the pixels in image 101 are changed is adapted to the characteristics of the image.  For example consider two squares 118a and 118b in the image 101.  If the characteristics in square 118a are such that it can carry less watermark signal than the characteristics of the image in square 118b, the pixels in square 118a may only be changed by one half of the amount specified in tile 116 and the pixels in square 118b may be changed by the full amount specified in the tile 116.  The technology for adaptively inserting watermark signals in an image using various techniques is known; regions that are affected by the watermark is determined and the pixel values are adjusted according to the pixel values that are changed)


determining a new color value for each of the identified image pixels; (Rodriguez, Col. 2, Lines 11-26, discloses color values of each pixel in the image 101 are changed by the calculated amounts as shown in FIG. 1B in order to watermark the image.  Watermark data tile 116 specifies the amount of change in luminosity for each pixel in a square regions that are affected by the watermark is determined and the pixel values are adjusted according to the pixel values that are changed)

Rodriguez does not explicitly disclose A method for providing a visible watermark in a remote session of a client computer device, comprising generating, each time a graphics encoder of a server is initialized and prior to an establishment of the remote session; generating a message specifying the new color values; and communicating the message from the sever to the client computer device. 

		Robotham discloses A method for providing a visible watermark in a remote session of a client computer device, comprising generating, each time a graphics encoder of a server is initialized and prior to an establishment of the remote session; generating a message specifying the new color values; and communicating the message from the sever to the client computer device.  (Robotham, [0123], [0321],  consistent application of visible or invisible watermarks to rendered visual content can also be controlled through server-side rendering.  Watermarking can be embedded at the bitmap level on the server 22 for consistent generation of watermarked bitmaps.  In one embodiment, the watermarking function is not provided by the client.  However, a visible watermark inserted by the server 22 is only seen by the user when the corresponding portion of the client display surface 26 is mapped to the client viewport 16; overlay function can be used for branding the content by applying the overlay branding mark to the client display surface 26 or to the client viewport 16.  For example, a visible watermark can be embossed over the lower right corner of the client viewport 16 in a manner similar to the visible watermarks frequently used in television or videos.  Alternatively, the visible watermark can be displayed in a sub-region of the client viewport reserved for its display.  Such consistently visible branding has marketing value to the content provider or service provider, and can assist in enforcing intellectual property rights in the content; remote session of client and servers are initiated and watermark is embedded as graphics on content such as video image)

 Accordingly, it would have been obvious to one of ordinary skill in the art to modify Rodriguez with Robotham to amend the watermarked image with improved visibility by changing affected image pixels. One would be motivated to modify 

Regarding Claim 2,  
The combination of Rodriguez and Robotham further discloses identifying watermark pixels corresponding to the at least one location of the portion of the watermark image that includes the visible watermark, and wherein the new color value for each of the identified image pixels is determined by merging a color of each image pixel with a color of a corresponding watermark pixel.  (Rodriguez, Col. 2, Lines 11-26, discloses color values of each pixel in the image 101 are changed by the calculated amounts as shown in FIG. 1B in order to watermark the image.  Watermark data tile 116 specifies the amount of change in luminosity for each pixel in a square array of pixels.  The pixels in the image 101 are divided into an array of squares that have the same size as the tile 116.  The amount that the pixels in image 101 are changed is adapted to the characteristics of the image.  For example consider two squares 118a and 118b in the image 101.  If the characteristics in square 118a are such that it can carry less watermark signal than the characteristics of the image in square 118b, the pixels in square 118a may only be changed by one half of the amount specified in tile 116 and the pixels in square 118b may be changed by the full amount specified in the tile 116.  The technology for adaptively inserting watermark signals in an image using various regions that are affected by the watermark pixels are changed according to the image pixel colors). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim. 


Regarding Claim 3, 
		The combination of Rodriguez and Robotham further discloses wherein the watermark image includes the visible watermark on a solid color background.  (Robotham, [0321-0324], discloses a visible watermark inserted by the server 22 is only seen by the user when the corresponding portion of the client display surface 26 is mapped to the client viewport 16; overlay function can be used for branding the content by applying the overlay branding mark to the client display surface 26 or to the client viewport 16.  For example, a visible watermark can be embossed over the lower right corner of the client viewport 16 in a manner similar to the visible watermarks frequently used in television or videos.  Alternatively, the visible watermark can be displayed in a sub-region of the client viewport reserved for its display.  Such consistently visible branding has marketing value to the content provider or service provider, and can assist in enforcing intellectual property rights in the content; watermark may be displayed on a solid color background when inserted at the corner of image or video content). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim.



		The combination of Rodriguez and Robotham further discloses using a device identifier for the client computing device to obtain respective pre-defined watermark parameter information from a datastore.  (Rodriguez, Col. 1, Lines 62-67, Col.2, Lines 1-10, Fig. 1, discloses main steps in an image watermarking process.  The 
process begins with an image 101 which has RGB (red, green blue) values for 
each pixel in the image.  The object of the process is to insert watermark 
payload data 102 into image 101.  The change (or tweak) for the luminance of 
each pixel in image 101 which will insert the payload 102 into the image is 
calculated.  An example of how tweak values can be calculated is shown in the 
above referenced issued U.S.  patents and in other publicly available literature.  The tweak values for the luminance are changed into changes in RGB values as indicated by block 105.  The transformation is done according to the known relationship between color values and luminance.  Generally the luminance of a pixel can be approximated as 0.3 times the red value plus 0.6 times the green value plus 0.1 times the blue value; RGB color values (parameters) of watermark to be embedded in digital image are stored and obtained). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim. 

Regarding Claim 5, 
		The combination of Rodriguez and Robotham further discloses wherein the watermark image comprises at least one full screen size image generated based on the obtained respective pre-defined watermark parameter information.  (Robotham, [0178], watermark is adapted to be of the same size as of full screen size). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim.

Regarding Claim 6, 
		The combination of Rodriguez and Robotham further discloses wherein the at least one full screen size image is generated based on a known screen size of the client computing device.  (Robotham, [0178], discloses embodiment of a remote browser system using multi-level remote browsing, the client device 24 displays one or more of the transformed bitmap representations 14 on its display screen by painting one or more client display surfaces into its client viewports 16.  The client device 24 can display watermark is adapted to be of the same size as of full display surface size (screen size) at the computing device by bitmap rasterization process or transformation function). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim.


Regarding Claim 7, 
The combination of Rodriguez and Robotham further discloses wherein the watermark bit map is generated by identifying an area of at least one full screen size image where the visible watermark exists.  (Robotham, [0178], discloses embodiment of a remote browser system using multi-level remote browsing, the client device 24 displays one or more of the transformed bitmap representations 14 on its display screen by painting one or more client display surfaces into its client viewports 16.  The client device 24 can display pixels from one or more representation levels 14 at any given watermark is adapted to be of the same size as of full display surface size (screen size) at the computing device by bitmap rasterization process or transformation function). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim.

Regarding Claim 8, 
		The combination of Rodriguez and Robotham further discloses where the area is identified by segmenting the at least one full screen size image into a plurality of equally sized blocks, and identifying which blocks of the plurality of equally sized blocks contain a portion of the visible watermark.  (Rodriguez, Col.2, Lines 61-67, Col. 3, Lines 1-21, discloses minimizing the effect of plate misalignment on the detectability and readability of watermark data in an image.  The effect of misalignment of the printing plates is minimized by detecting the dominant color in an image and inserting a watermark only into that color plane of the image.  In another embodiment of the invention, the image is divided into regions and the dominant color in each region is determined.  In each discloses segmenting color planes into different regions and identifying watermark is inserted). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim.

Regarding Claim 9, 
		The combination of Rodriguez and Robotham further discloses wherein the area is identified further by consolidating adjacent ones of the identified blocks to create a larger block.  (Rodriguez, Col.2, Lines 61-67, Col. 3, Lines 1-21, discloses minimizing the effect of plate misalignment on the detectability and readability of watermark data in 
one would divide the image into these same colors before performing the 
detection and reading operation; discloses segmenting color planes into different regions and identifying watermark is inserted). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim.



		The combination of Rodriguez and Robotham further discloses wherein the watermark bit map indicates at least one of the identified area of the at least one full screen size image where each instance of the visible watermark exists, and the pixels of the identified area what comprise the visible watermark.  (Rodriguez, Col.2, Lines 61-67, Col. 3, Lines 1-21, discloses minimizing the effect of plate misalignment on the detectability and readability of watermark data in an image.  The effect of misalignment of the printing plates is minimized by detecting the dominant color in an image and inserting a watermark only into that color plane of the image.  In another embodiment of the invention, the image is divided into regions and the dominant color in each region is determined.  In each region the watermark data is inserted into the dominant color in that region.  In still another embodiment of the invention, a first watermark is inserted into the dominant color plane of an image and a second watermark is inserted in one of the other color planes of the image.  In still another embodiment of the invention the dominant color of the entire image (or of a region of the image) is detected and the watermark is inserted into the dominant color if that color is on the yellow-blue axis.  If the dominant color is not on the yellow-blue axis, the watermark is inserted into the strongest of the secondary colors; where an image is watermarked by first separating the image into color planes and inserting a watermark into one or more color plane, it is easier to detect and read the watermark if the image is first separated into the same color planes as the color planes used during the embedding and printing operation.  If one knows the color planes into which the image was divided during the insertion process, during the detection and reading process one would divide the image into discloses segmenting color planes into different regions and identifying watermark is inserted). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim.


Regarding Claim 11, 
The combination of Rodriguez and Robotham further discloses initializing the graphics encoder of the server in response to the server's reception of at least a device identifier from a client computing device.  (Robotham, [0123], [0321], [0324], discloses server 22 may also be configured to detect a display type.  In response to a session initiation or a content request, for example, server 22 may transmit a query message to the requesting client requesting transmission by the client of display characteristics; in this approach, the interaction between client and server resembles the handshaking protocol associated with facsimile transmissions; consistent application of visible or invisible watermarks to rendered visual content can also be controlled through server-side rendering.  Watermarking can be embedded at the bitmap level on the server 22 for consistent generation of watermarked bitmaps.  In one embodiment, the watermarking function is not provided by the client.  However, a visible watermark inserted by the server 22 is only seen by the user when the corresponding portion of the client display surface 26 is mapped to the client viewport 16; overlay function can be used for branding the content by applying the overlay branding mark to the client display surface 26 or to the client viewport 16.  For example, a visible watermark can be remote session of client and servers are initiated and watermark is embedded as graphics on content such as video image). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim.

Regarding Claim 12, 
		The combination of Rodriguez and Robotham further discloses wherein the new color value for each of the identified image pixels is determined by combining an original red, green, and blue (RGB) color value of the identified image pixel with a RGB color value of a corresponding watermark pixel.  (Rodriguez, Col. 1, Lines 62-67, Col.2, Lines 1-10, Fig. 1, discloses main steps in an image watermarking process.  The process begins with an image 101 which has RGB (red, green blue) values for each pixel in the image.  The object of the process is to insert watermark payload data 102 into image 101.  The change (or tweak) for the luminance of each pixel in image 101 which will insert the payload 102 into the image is calculated.  An example of how tweak values can be calculated is shown in the above referenced issued U.S.  patents and in other publicly available literature.  The tweak values for the luminance are changed into changes in RGB values as indicated by block 105.  The transformation is done RGB color values (parameters) of watermark to be embedded in digital image are stored and obtained). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim. 


Regarding Claim 13, 
The combination of Rodriguez and Robotham further discloses wherein the message specifies the new color value for each of the identified image pixels and an original color value of each of the identified image pixels.  (Rodriguez, Col. 1, Lines 62-67, Col.2, Lines 1-10, Fig. 1, discloses main steps in an image watermarking process.  The process begins with an image 101 which has RGB (red, green blue) values for each pixel in the image.  The object of the process is to insert watermark payload data 102 into image 101.  The change (or tweak) for the luminance of each pixel in image 101 which will insert the payload 102 into the image is calculated.  The tweak values for the luminance are changed into changes in RGB values as indicated by block 105.  The transformation is done according to the known relationship between color values and luminance.  Generally the luminance of a pixel can be approximated as 0.3 times the red value plus 0.6 times the green value plus 0.1 times the blue value; RGB color values (parameters) of watermark to be embedded in digital image are stored and obtained). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim.

Regarding Claim 14, 
The combination of Rodriguez and Robotham further discloses constructing, at the client computing device, a given frame in accordance with the original color value for each of the identified image pixels; modifying, at the client computing device, the given frame in accordance with the new color value for each of the identified image pixels; and displaying, at the client computing device, the modified given frame. (Rodriguez, Col. 1, Lines 62-67, Col.2, Lines 1-10, Fig. 1, discloses main steps in an image watermarking process.  The process begins with an image 101 which has RGB (red, green blue) values for each pixel in the image.  The object of the process is to insert watermark payload data 102 into image 101.  The change (or tweak) for the luminance of each pixel in image 101 which will insert the payload 102 into the image is calculated.  An example of how tweak values can be calculated is shown in the above referenced issued U.S.  patents and in other publicly available literature.  The tweak values for the luminance are changed into changes in RGB values as indicated by block 105.  The transformation is done according to the known relationship between color values and luminance.  Generally the luminance of a pixel can be approximated as 0.3 times the red value plus 0.6 times the green value plus 0.1 times the blue value; RGB color values (parameters) of watermark to be embedded in digital image are stored and obtained). Additionally, the rational and motivation to combine the references Rodriguez and Robotham as applied in claim 1 apply to this claim.

Claims 15-21 recite system with elements corresponding to the method steps recited in Claims 1, 2, 4, 5, 12, 13, 14 respectively. Therefore, the recited elements of the apparatus Claims 15-are mapped to the proposed combination in the same manner as the corresponding steps of Claims 1, 2, 4, 5, 12, 13, 14 respectively. Additionally, the rationale and motivation to combine the Rodriguez and Robotham references presented in rejection of Claims 1, 2, 4, 5, 12, 13, 14 apply to these claims.
		Furthermore, the combination of Rodriguez and Robotham further discloses A system, comprising a server including at least one processing element, and a non-transitory computer-readable storage medium comprising programming instructions (Robotham, [0056], discloses processor 2, typically a central processing unit (CPU), controls all other parts of the server 22.  Processor 2 can further include a control unit, 
an arithmetic and logic unit, and memory, where the memory can be registers, cache, random access memory (RAM), and read only memory (ROM).  Mass storage device 6, such as a magnetic or optical disk drive, or a magnetic tape drive, stores large amounts of information that can be updated, maintained, and served upon request to other systems, such as a client 24.  A server memory 4, which may include volatile and non-volatile elements such as registers, cache, RAM, and ROM, provides a means of storing information required in the short term, or anticipated to be required in the short term, such as an operating system, executable computer program instructions, and data). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661